SECOND AMENDMENT AND JOINDER dated as of November 1,2011 to the PARTICIPATIONAGREEMENT dated as of November 28,2007 among VAN ECK VIP TRUST (Wa VAN ECK WORLDWIDE INSURANCE TRUST) (the "Fund"), VAN ECK SECURITIES CORPORATION (the b'Underwriter"), VAN ECK ASSOCIATES CORPORATION (the "Adviser"), and PRINCIPAL LIFE INSURANCE COMPANY (the "Company") (together with the Schedules, as amended from time to time, the "Agreement"). The parties have previously entered into the Agreement and have now agreed to amend the Agreement by the terms of this Second Amendment and Joinder (this "Amendment"). Accordingly, in consideration of the mutual agreements contained in this Amendment, the parties agree as follows: 1. Amendment of the Agreement (a) Joinder. Principal National Life Insurance Company shall be an additional party to the Agreement as of the date of this Amendment. All references in the Agreement to the "Company" shall mean Principal National Life Insurance Company andlor Principal Life Insurance Company, as applicable. (b) Consent. Principal National Life Insurance Company agrees to be bound by all of the terms, provisions and conditionscontained in the Agreement as of the date of this Amendment. (c) Notices. Article XI1 of the Agreement is amended by adding contact information for Principal National Life Insurance Company as follows: Principal National Life Insurance Company 7
